                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   GURGUIS, a.k.a., GEORGE, EL-SHAWARY,                   CASE NO. C18-1456-JCC
     a Washington Resident,
10
                                                            ORDER
11                               Plaintiff,
            v.
12
     U.S. BANK NATIONAL ASSOCIATION as
13   Trustee for GSR MORTGAGE LOAN TRUST
     2006-4F MORTGAGE PASS-THROUGH
14
     CERTIFICATE SERIES 2006-4F, et al.,
15
                                 Defendants.
16

17
            This matter comes before the Court on Defendant McCarthy & Holthus, LLP’s (“M&H”)
18
     motion to dismiss (Dkt. No. 103). Having considered the parties’ briefing and the relevant
19
     record, and finding oral argument unnecessary, the Court hereby GRANTS the motion for the
20
     reasons explained herein.
21
     I.     BACKGROUND
22
            Plaintiff originally filed a complaint against U.S. Bank National Association, his home
23
     mortgage holder, and Nationstar Mortgage LLC, his home mortgage servicer, alleging that
24
     Nationstar enticed him to default on his mortgage, commenced a nonjudicial foreclosure action,
25
     and then negotiated in bad faith during the resulting mortgage modification process. (See Dkt.
26
     No. 1.) In Plaintiff’s Second Amended Complaint, Plaintiff brought claims against M&H,

     ORDER
     C18-1456-JCC
     PAGE - 1
 1   Nationstar’s representative and attorney during the nonjudicial foreclosure proceeding, for

 2   negligent misrepresentation and violations of Washington’s Consumer Protection Act (“CPA”)

 3   and the Fair Debt Collection Practices Act (“FDCPA”). (See Dkt. No. 54.) The Court dismissed

 4   Plaintiff’s CPA and FDCPA claims with prejudice, and dismissed the negligent

 5   misrepresentation claim without prejudice and with leave to amend because it failed to include

 6   sufficient facts regarding alleged acts specific to M&H. (See Dkt. No. 97). Plaintiff has filed a

 7   Third Amended Complaint bolstering its negligent misrepresentation claim against M&H by

 8   including such facts. (Compare Dkt. No. 54, with Dkt. No. 100). M&H again moves to dismiss
 9   pursuant to Federal Rule of Civil Procedure 12(b)(6), seeking dismissal with prejudice. (See Dkt.
10   No. 70.)
11   II.     DISCUSSION

12           A.      Legal Standard

13           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

14   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

15   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

16   facially plausible “when the plaintiff pleads factual content that allows the court to draw the

17   reasonable inference that the defendant is liable for the misconduct alleged.” Id. “A pleading that

18   offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

19   not do.’” Id. (quoting Twombly, 550 U.S. at 555).

20           B.      Negligent Misrepresentation Claims

21           A claim for negligent misrepresentation contains the following elements: (1) a defendant

22   supplied false information for others’ guidance, (2) the defendant knew or should have known

23   the information was supplied to guide the recipient in his or her business transaction, (3) the

24   defendant was negligent in obtaining or communicating the information, (4) the recipient relied

25   on the information, (5) that reliance was justified, and (6) the false information proximately

26   caused the plaintiff’s damages. ECSA v. KPMG Peat Marwick, 959 P.2d 651, 654 (Wash. 1988).


     ORDER
     C18-1456-JCC
     PAGE - 2
 1   “Nothing in Washington case law supports the contention that attorneys are exempt from liability

 2   for negligent misrepresentation.” Lawyers Title Ins. Co. v. Baik, 55 P.3d 619, 625 n.10 (Wash.

 3   2002).

 4            Plaintiff has plausibly alleged facts sufficient to satisfy only two of the elements: that

 5   M&H misrepresented information to him and that he relied on the misrepresentation when

 6   reaching an agreement with Nationstar. (Dkt. No. 100 at 29–30.) Plaintiff has not alleged

 7   adequate facts, specific to M&H, to establish the other elements, specifically whether: (2) M&H

 8   knew or should have known the information was supplied to guide Plaintiff in his business
 9   transaction, (3) M&H was negligent in obtaining or communicating the information, (5)
10   Plaintiff’s reliance on the information was justified, and (6) M&H’s false information
11   proximately caused Plaintiff’s damages. (Dkt. No. 100 at 28–31.) Unless the allegations directed
12   at M&H meet all six elements, they do not state a claim for negligent misrepresentation. See
13   ECSA, 959 P.2d at 654.
14   III.     CONCLUSION

15            For the foregoing reasons, the Court GRANTS M&H’s motion to dismiss (Dkt. No. 103).

16   The negligent misrepresentation claim against M&H is dismissed with prejudice. It does not

17   appear that future amendment could cure the deficiencies in Plaintiff’s Third Amended

18   Complaint. See Foman v. Davis, 371 U.S. 178, 182 (1962).

19

20            DATED this 30th day of April 2021.




                                                             A
21

22

23
                                                             John C. Coughenour
24                                                           UNITED STATES DISTRICT JUDGE
25

26


     ORDER
     C18-1456-JCC
     PAGE - 3
